Duckworth, Chief Justice.
This petition to set aside a judgment rendered by the Superior Court of Fulton County during the January-February term, 1951, was filed May 22, 1951, and, hence, at a subsequent term. It is not addressed to the court but to a judge thereof, and it neither prays for nor has attached thereto a process. It seeks to set aside a judgment upon alleged grounds of fraud, and not for any defect that appears on the face of the judgment dismissing the petition on demurrer. Held:
The petition is a nullity and was properly stricken on demurrer. Jackson v. Jackson, 199 Ga. 716 (2) (35 S. E. 2d, 258); Plunkett v. Neal, 201 Ga. 752 (41 S. E. 2d, 157); Morris Plan Bank of Georgia v. Hadsall, 202 Ga. 52 (41 S. E. 2d, 881).

Judgment affirmed.


All the Justices concur.